DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .          

 Status of Claims 
Claims 1-20 are pending in this instant application per claim amendments and remarks filed on 03/15/2021 by Applicant, wherein Claims 1, 14 and 20 are three independent claims reciting system, method and non-transitory computer-readable storage medium claims with Claims 2-13, 15-19 and none dependent on said three independent claims respectively.  Said claim amendments have amended dependent Claims 2 and 15 only.          
This Office Action is a final rejection in response to the claim amendments and the remarks filed by the Applicant on 15 MARCH 2021 for its original application of 06/19/2019 that is titled:           “Entity-based Controls for Value Transfer Cards”.       
Accordingly, amended Claims 1-20 are now being rejected herein.        

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 14 and 20 are independent system, method and non-transitory computer-readable storage medium claims respectively.           
Analysis                         
Claim 14: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).     

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of sending a request for stored card data, receiving stored card data identifying an entity, providing an entity listing, receiving an instruction, and implementing use of the value transfer card.  In other words, the claim describes a method for managing value transfer cards that have been previously stored by third party computer systems.  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices, and/or commercial interactions, and/or managing personal behavior or interactions, but for the recitation of generic computer components such as the transfer rail server, user interface and client device.  These limitations fall under the “certain methods of organizing human activity” group (Step 2A1--YES).               

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of:  sending to a transfer rail server data associated with a value transfer card, providing user interface data to a client device with the user interface including a selectable option to add an entity-based control to the identified entity, and implementing the entity-based control to affect use of the value transfer card by the identified entity.  These elements are considered extra-solution activities.  The transfer rail server, user interface, client device and entity-based control in these steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of processing data (including causing the client device to display a user interface, and receiving the instruction to apply the entity-based control).  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).                

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of sending to a transfer rail server data associated with a value transfer card, providing user interface data to a client device with the user interface including a selectable option to add an entity-based control to the identified entity, and implementing the entity-based control to affect use of the value transfer card by the identified entity, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that the devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer option 2, respectively.                 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.             

The analysis above applies to all statutory categories of the invention including system Claim 1 and non-transitory computer-readable storage medium Claim 20.   Furthermore, the dependent method claims 15-19 do not resolve the issues raised in the independent Claim 14.  Accordingly, dependent system Claims 1-13 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.            
Therefore, said Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.                  

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining 

1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               


Exemplary Analysis for Rejection of Claims 1-13 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2007/ 0156611 filed by Gupta et al. (hereinafter “Gupta”) in view of Pub. No. US 2016/ 0180304 filed by Carriles et al. (hereinafter “Carriles”), and further in view of Pub. No. US 2017/ 0228733 filed by Jordan et al. (hereinafter “Jordan”), and further in view of Pub. No. US 2017/ 0323295 filed by Kranzley et al. (hereinafter “Kranzley”), and as described below for each claim/ limitation.                   

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 03/15/2021 are shown as underlined additions, and all deletions may not be shown.)            

With respect to Claim 1, Gupta teaches ---       
1.   A computing system comprising:       
a communications module;            
a processor coupled to the communications module;   and        
(see at least:   Gupta Abstract; and paras [0062]-[0063] about {“FIG. 3 illustrates a server computing system 300 suitable for executing an embodiment of a Transaction Authorization Handler system facility 340, as well as computing systems 350 and 370 for Web services consumers and providers, respectively.  The server computing system includes a CPU 305, various I/O devices 310, storage 320, and memory 330.  The I/O devices include a display 311, a network connection 312, a computer-readable media drive 313, and other I/O devices 315.”} ...... {“An embodiment of the Transaction Authorization Handler system is executing in memory, and it includes a Transaction Validater component 341, a Transaction Handler component 343, an Account Manager component 345, an optional Payment Aggregator component 347, and an optional Security Manager component 349.  In particular, the Transaction Authorization Handler system receives indications of potential transactions and determines whether to authorize the transactions.  Such potential transactions may include transactions between an application program 359 executing in memory 357 of a Web service consumer system 350 and a Web service server 379 executing in memory 377 of a Web service provider system 370, and/or transactions between one or more such systems 350 and 370 and one or more other computing systems 390.”}; AND para [0002] about {“In addition, a variety of middleware programs have been implemented to connect separate applications (often of distinct types and from unrelated sources) to allow communication.  For example, various EDI ("Electronic Data Interchange") networks exist that provide standard mechanisms to allow a computer system of one user of the network to send data to a computer system of another user of 
the network.”}; & para [0069] about {“in other embodiments some or all of the software modules and/or components may execute in memory on another device and communicate with the illustrated computing device via inter-computer communication. ...... The Transaction Authorization Handler system components and data structures can also be transmitted as generated data signals (e.g., as part of a carrier wave) on a variety of computer-


Gupta teaches ---             
a memory coupled to the processor, the memory storing processor-executable instructions which, when executed, configure the processor to:           
send, via the communications module and to (a transfer rail server), (a request for stored card data associated (with a value transfer card);    
(see at least:   Gupta ibidem; and para [0069] about {“Those skilled in the art will also appreciate that, while various items are illustrated as being stored in memory or on storage while being used, these items or portions of them can be transferred between memory and other storage devices for purposes of memory management and data integrity. ...... Some or all of the Transaction Authorization Handler system components or data structures may also be stored (e.g., as instructions or structured data) on a computer-readable medium, such as a hard disk, a memory, a network, or a portable article to be read by an appropriate drive.”}; & para [0088] about {“in some embodiments illustrated data structures may store more or less information than is described, such as when other illustrated data structures instead lack or include such information respectively, or when the amount or types of information that is stored is altered.”}; & para [0186] about {“The references and descriptions, along with the dispute resolution variables, are all stored in the transaction data. Account balances are updated in the course of executing the above transaction.”}; & Table in para [0190] about {“TransactionData --passed in by caller in pay request message-- Data provided by the caller regarding this in pay request transaction.  For example, the caller could store an message XML description of the service being sold.  This data is stored with the transaction but it is opaque to TAS.”}; & Table in para [0191] about {“This data is request message stored 
with the transaction but it is opaque to TAS.”};  which together are the same as claimed limitations above)      

Gupta teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a transfer rail server’.  However, Carriles teaches them explicitly.           
(see at least:   Carriles Abstract; and Summary in paras [0013]-[0015]; & FIGs. 1/2; & para [0050] about {“the user may provide account setup information required to allow the application server 106 to communicate the account server 118a at the first institution 112, and further to allow a money transfer or payment via one or more of the transaction rail servers 120 at the first institution 112.”}; & para [0052] about {“the 

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Gupta with teachings of Carriles.  The motivation to combine these references would be to provide a solution that addresses many problems associated with the establishment of transactions related to programmatic services and/ or that otherwise facilitates the interaction of computer systems and executing programs (see para [0007] of Gupta), and to provide an improved method and system for processing financial transactions, and in particular one that provides an improved association of financial data and payment choices that eliminates the likelihood of user errors when transferring money (see para [0012] of Carriles).       


Gupta and Carriles teach as disclosed above, but they may not explicitly disclose about ‘a request for stored card data associated with a value transfer card’.  However, Jordan teaches them explicitly.           
(see at least:   Jordan Abstract;  and Summary in paras [0008]-[0045]; & paras [0008]-[0017] about{“Viewed from a first aspect, there is provided a method for enhancing payment card data security comprising:  generating at a terminal compliant with a security requirement for payment cards a token from a value transfer card data;  providing the token to a data processing environment non-compliant with a security requirement for payment cards;  associating with the token a security specification defining at least one security parameter for the value transfer card;  and storing the token and security specification in the non-compliant data processing environment.  Viewed from a second aspect there is provided a terminal for enhancing value transfer card data security, the terminal configured to:  generate in a data processing environment compliant with a security requirement for payment cards a token from a value transfer card data;  provide the token to a data processing environment non-compliant with a security requirement for payment cards;  associate with the token a security specification defining at least one security parameter for the value transfer card;  and store the token and security specification in the non-compliant data processing environment.”}; & paras [0018]-[0022], [0027]-[0028], [0033]-[0034], [0036]-[0037], [0043] & [0154] for value transfer card 
electronic storage systems.”}; & para [0067] about {“EMV token 206 may be stored in the server system 112/114 with EMV card-holder data (excluding the full card account number) and processed without PCI DSS compliant procedures.”}; & para [0078] about {“In the described embodiment, the security parameters may limit the use of the payment card data by business identity (a particular store etc.), by geographical location (e.g. a particular city or country), by business type (e.g. petrol garage, retail store etc.), by date (e.g. day of the week, month 
or a particular date etc.) or by frequency of purchase/ withdrawal request.”}; & para [0099] about {“When a card registration procedure is initiated, step 314 of the process flow control diagram of FIG. 3, and the mobile telephone number and token are received by the purchase card scheme data processing application 114 running on server 112, step 308, a card ID is assigned to the data that is being registered and stored in column 704.  In the described embodiment, the card IDs are assigned in sequence.”}; & para [0111] about {“The PIN/ password is transmitted to the purchase card scheme data processing application 114 where it is compared to the PIN/ password stored in column 726 of table 702 associated with the registered token 206.”}; & para [0123] about {“The PIN/password is transmitted to the purchase card scheme data processing application 114 where it is compared to the PIN/password stored in column 726 of table 702 associated with the registered token 206.”};  and paras [0098]-[0102] / FIG.7 as in {“Thus the basic card registration information is stored in the card ID table 700. ...... The token value associated with the EMV payment card is stored in column 706.”};  which together are the same as claimed limitations above including about ‘a request for stored card data associated  with a value transfer card’)      

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Gupta and Carriles with teachings of Jordan.  The motivation to combine these references would be to provide a solution that addresses many problems associated with the establishment of transactions related to programmatic services and/or that otherwise facilitates the interaction of computer systems and executing programs (see para [0007] of Gupta), and to provide an improved method and system for processing financial transactions, and in particular one 


Gupta, Carriles and Jordan teach ---      
receive, via the communications module and from the transfer rail server, (stored card data), (the stored card data) identifying an entity having a stored representation of the value transfer card;          
(see at least:   Gupta ibidem) 
(see at least:   Carriles ibidem)    
(see at least:   Jordan ibidem; & para [0039] about {“Typically, a security specification defining a parameter for the payment card is stored in association with a customer identifier such that when a customer is identified with the token the security specification is automatically applied to the token.”}; & para [0043] about {“In accordance with an arrangement for protecting and restricting use of a card, one or more embodiments in accordance with the third, fourth and fifth aspects may inhibit a transaction with the payment card for a purchase submitted to the value transfer card reader or payment terminal being identified by a user as not satisfying the one or more security parameters, i.e. the user responding to the message requesting confirmation of authorisation with a non-authorisation indication.”}; & para [0108] about {“the process follows the new card registration process flow diagram illustrated in FIG. 3 beginning at step 314.  If it is determined that a token has already been registered, the purchase card scheme data processing application 114 process proceeds to step 808 where the security parameters associated with the token 206 are identified and retrieved from column 724 of the relevant card record in the customer ID table 702.”}; & para [0109] about {“For example, in such an arrangement, token 206 is looked up in a token value field 706 of card ID table 700 to identify the corresponding customer ID associated with the registered token 206.  The corresponding customer ID is then identified in customer ID table 702 and the record comprising the relevant security parameter fields is identified.”}; & para [0119] about {“If it is determined that the token 206 has already been registered, the purchase card scheme data processing application 114 process proceeds to step 910 where the security parameters associated with the token 206 are identified and retrieved from 
column 724 of the relevant card record in the customer ID table 702.”}; & para [0120] about {“For example, in such an 


Gupta, Carriles and Jordan teach as disclosed above, but the Applicant has argued that they may not explicitly disclose about ‘stored card data’ and ‘the stored card data’ recited above.  Examiner respectfully disagrees, but to move this prosecution forward, Examiner has added Kranzley reference also in rejection of this independent claims that teaches it explicitly.           
(see at least:   Kranzley Abstract and Brief Summary in paras [0007]-[0010];  and its paras disclosing about ‘stored card data’ in paras [0155]- [0156] as in {“a stored value card”}, & in para [0225] as in {“a Stored Value Account”}, which together are same as claimed ‘stored card data’)      

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Gupta, Carriles and Jordan with the teachings of Kranzley.  The motivation to combine these references would be to provide a solution that addresses many problems associated with the establishment of transactions related to programmatic services and/or that otherwise facilitates the interaction of computer systems and executing programs (see para [0007] of Gupta), and to provide an improved method and system for processing financial transactions, and in particular one that provides an improved association of financial data and payment choices that eliminates the likelihood of user errors when transferring money (see para [0012] of Carriles), and to prevent unauthorised access to sensitive data, many data protection measures are required by many jurisdictions and the sensitive data can be encrypted during transmission or storage using an encryption algorithm and encryption key (see para [0005] of Jordan), and to provide a system that can enable a party to search for one or more offers associated with a product of interest, e.g., transmitting a query in a search engine for any offers associated with a product of interest and that can enable a party to purchase the product of interest (see para [0005] of Kranzley).        


Gupta, Carriles, Jordan and Kranzley teach ---      
provide user interface data to a client device, the user interface data causing the client device to display a user interface that includes an entity listing that is based on the stored card data, the user interface including a selectable option to add an entity-based control to the identified entity;         
(see at least:   Gupta ibidem) 

(see at least:   Jordan ibidem; and paras [0018]-[0019] about {“value transfer card user interface”; & para[0072] about {“then a message is transmitted to the ATM to initiate a question being presented to the user interface asking if the customer 120 would like to register the token 206, step 314”}; & para [0079] about {“Typically, the parameters will be input through a suitable user interface operated from a computing device in communication with the purchase card scheme application 114.  Such parameters may be selectable from a menu or list of parameters or definable within a predefined field.”}; & para [0100] about {“The purchase card scheme data processing application 114 is configured to send an SMS text message to the mobile phone number in column 708, step 324, providing a link such as a uniform resource locator (URL) to an entry in customer ID table 702, or to a webpage or other interface that allows a user to generate such an entry in the database keyed through primary key column 700 to the customer ID associated with the mobile telephone number in table 700. Through a suitable user interface, such as a webpage, the user is invited to input their first name, column 716, their last name, column 718, their email address, column 720, step 326.”}; & para [0131] about {“The user/customer may activate the URL link, if it is a hot link, which automatically launches a web browser session or inputs it into a web browser to access the web page for the purchase card operator application that provides an interface for a user/customer to input their personal data for association with the new token uploaded to the application.”}; and Claims 30/31 & 41/42; which together are the same as claimed limitations above including about ‘display a user interface’)         
(see at least:  Kranzley ibidem; & already cited paras for ‘stored card data’)       


Gupta, Carriles, Jordan and Kranzley teach ---      
receive, via the communications module and from the client device, an instruction to apply an entity-based control to an identified one of the entities in the stored card data;    and        
(see at least:   Gupta ibidem; and para [0047] about {“After specifying the various types of information, the user can then select the control 116b to create the account, or the user can instead select the control 116a to cancel the account creation.”}; & para [0056] about {“indications of other users and associated access controls for those users to access the account, etc. Entry 140b contains similar corresponding information for the account of user CDE previously discussed with respect to FIG. 1C.”};  which together are the same as claimed limitations above including about ‘an entity-based control’)       
(see at least:   Carriles ibidem; and para [0074] {“For example, a user may interact with the web application 412 though one or more I/O interfaces 318, 320 configured to interface with the web application 412 through an I/O controller 310 that operates on the application layer 404.”};  which together are the same as claimed limitations above including about ‘an entity-based control’)       
(see at least:   Jordan ibidem; and paras [0093]-[0094] about {“controller 214 is provided with instructions from registration sub-module 220 which cause a message to be displayed on the display 106c inviting the user to register with the purchase card scheme operator's system.”} ...... {“controller 214 executes instructions from the registration sub-module 220 to cause display driver 216 to provide signals to display an invitation to insert mobile telephone number on display 106c, step 622.”};  which together are the same as claimed limitations above including about ‘an entity-based control’)       
(see at least:  Kranzley ibidem; & already cited paras for ‘stored card data’)       


Gupta, Carriles, Jordan and Kranzley teach ---      
in response to receiving the instruction to apply the entity-based control, implement the entity-based control to affect use of the value transfer card by the identified entity and not affect use of the value transfer card by other entities.   
(see at least:   Gupta ibidem; and para[0006] about {“agreements  
about the use of programmatic services that are not freely available are typically restricted to non-negotiated transactions in which one party defines conditions related to use of a service and/or information,”}; & para [0047] about 
(see at least:   Carriles ibidem; and para [0009] about {“Most frequently a user needs to select one payment option and after following a few steps obtain the particular limits, speed and cost, and then determine if that is what best suits the user's needs.  Even worse, if a user had added a particular payee or destination account previously in order to move money to that account using a specific method, when trying to use an alternative method they discover that none of the previous information is available, due to the fact that each process houses the required account information in different databases independent of each other.”}; & paras [0065]-[0066]/FIGs. 6-11 for system configurations & definitions; & paras [0088]-[0089] about {“FIGS. 7A-7B illustrate a detailed method for managing a money transfer transaction.  At FIG. 7A, the method 700 starts when a user lands at a "Payments & Transfers" tab of a payments and transfers application.  At block 704, the source account location is selected.  The options include the host institution (e.g., the institution hosting and managing the application server 106) and other banks.  If the user selects an account at the host institution, then the method progresses to the flow of FIG. 7B as indicated by off-page reference (A).  Otherwise, the source account type is selected at block 706.  The destination account type is selected at block 708 if the source account is an external verified account, or at block 710 if the source account is an external non-verified account.  If the destination 
(see at least:   Jordan ibidem; and paras [0018]-[0019] about {“In one or more embodiments the at least one security parameter may be received at the non-compliant data processing environment from a user of the value transfer card. Thus a user may process, configure and setup a security specification themselves through relatively easily accessible processing environment as it is non-compliant with payment card security requirements.   Typically, there is provided a value transfer card user interface to the non-compliant data processing environment for the value transfer card user to input the at least one security parameter to the non-compliant data processing environment.”}... {“The at least one security parameter may be received at the non-compliant data processing environment over the value transfer card user interface and the security specification configured with the at least one security parameter thereby creating or modifying the security specification.”}; & para [0034] about {“Fulfillment of the transaction with the value transfer card submitted to the value transfer card reader may be inhibited in response to receiving, at the non-compliant data processing environment, a message from a user of the payment card comprising an indication that the transaction is unauthorised.  In this way a card user may stop a transaction which they do not recognise as genuine or wish to be fulfilled.”}; & para [0043] about {“In accordance with an arrangement for protecting and restricting use of a card, one or more embodiments in accordance with the third, fourth and fifth aspects may inhibit a transaction with the payment card for a purchase submitted to the value transfer card reader or payment terminal being identified by a user as not satisfying the one or 
(see at least:  Kranzley ibidem; & already cited paras for ‘stored card data’)       




Dependent Claims 2-3, 7 and 13 are rejected under 35 USC 103 as unpatentable over Gupta, Carriles, Jordan and Kranzley as applied to rejection of independent Claim 1 above, and as described below for each claim/ limitation.          

With respect to Claim 2, Gupta, Carriles, Jordan and Kranzley teach ---          
2. The computing system of claim 1, wherein implementing the entity-based control to affect use of the value transfer card by the identified entity comprises:       
sending, to the transfer rail server, the 
(see at least:   Gupta ibidem; and para [0033] about {“Moreover, in some embodiments in which functionality related to security and/or privacy for a usage instruction rule set is provided, one or more of the rules in the instruction rule set may be used to provide that functionality (e.g., by restricting who can access and/or modify the instruction rule set), while in other embodiments such functionality may be provided in other manners (e.g., by controlling access to a user account with which one or more instruction rule sets can be associated).”}; & para [0045] about {“In this illustrated example, the example interactive creation screen includes a heading area 111 with overview information, followed by an area 113 in which the user can specify various general information for the account, such as an account name, a password for access control to view and modify the account, any optional certifications, and any optional organization affiliations.  In this example, user ABC specifies a certification from a third-party company BCD Corporation, as some usage instruction rule sets of potential consumers of the Web services provided by ABC may request such a certification in order to authorize payment to ABC.  Similarly, user ABC indicates organization affiliations both to its own company and to an association of various Web service providers, as usage instruction rule sets of potential consumers of ABC's Web 
(see at least:   Carriles ibidem)      
(see at least:   Jordan ibidem; and para [0081] about {“Card reader module 106a includes a card reader 202 under the control of a controller 208.  Typically, controller 208 comprises a microcontroller or microprocessor operative to execute programmatic instructions supplied to it.  The card reader module 106a also includes a display driver 210 for supplying display signals to display 106c under the control of controller 208 during operation of the card reader 202 and other aspects of the card reader module 106a.”}; & paras [0086]-[0087] about {“The POS module 106b includes a controller 214, a display driver 216, a POS operations sub-module 218 and a registration sub-module 220.  The POS module 106b is also connected to the network interface 222.  The POS operations sub-module 218 provides programmatic instructions to controller 214 to implement a point-of-sale module, including amongst other things instructing display driver 216 to display information concerning a purchase such as quantity, volume and/or total cost, for example.”} ...... {“The registration sub-module 220 comprises programmatic instructions executable by controller 214 to 
together are the same as claimed limitations above including about ‘an instruction to apply ... control’)         
(see at least:  Kranzley ibidem)     



With respect to Claim 3, Gupta, Carriles, Jordan and Kranzley teach ---          
3. The computing system of claim 1, wherein the entity-based control includes a stop transfer control that prohibits the identified entity from processing a transfer using the value transfer card until the stop transfer control is removed.               
(see at least:   Gupta ibidem)   
(see at least:   Carriles ibidem)    
(see at least:   Jordan ibidem; and para [0034] about {“Fulfillment of the transaction with the value transfer card submitted to the value transfer card reader may be inhibited in response to receiving, at the non-compliant data processing environment, a message from a user of the payment card comprising an indication that the transaction is unauthorised.  In this way a card user may stop a transaction which they do not recognise as genuine or wish to be fulfilled.”};  which together are the same as claimed limitations above including about ‘a stop transfer control that prohibits ... a transfer’)     
(see at least:  Kranzley ibidem)     



With respect to Claim 7, Gupta, Carriles, Jordan and Kranzley teach ---          
7. The computing system of claim 1, wherein the entity-based control includes a control based on a threshold, and wherein the threshold is included in the instruction to apply the entity-based control.             
(see at least:   Gupta ibidem; & para[0006] about {“In addition, while some techniques may allow a consumer to have at least limited control on how payments can occur on their behalf (e.g., by acquiring and using some form of e-cash with a specified value,”}; & para [0022] about {“For example, a potential Web service consumer (e.g., an application developer who would like their application program to be able to invoke Web services under specified circumstances) may specify rules for a payment instruction rule set that limits the financial exposure to the Web service consumer of the transactions that can be authorized by that payment instruction rule set (e.g., via a number of 
(see at least:   Carriles ibidem)    
(see at least:   Jordan ibidem)  
(see at least:  Kranzley ibidem)     



With respect to Claim 13, Gupta, Carriles, Jordan and Kranzley teach ---          
13.  The computing system of claim 1, wherein the entity listing includes an entity having stored a tokenized representation of the value transfer card and an entity having stored a non-tokenized representation of the value transfer card and wherein the selectable option to add the entity-based control is provided for the entity having stored the tokenized representation of the value transfer card and not the entity having stored the non-tokenized representation of the value transfer card.
(see at least:   Gupta ibidem; and paras [0023]-[0024] about {“The transaction authorization system also generates a reference token to refer to the instruction rule set, associates the reference token with the instruction rule set (e.g., by storing an indication of the reference token with the stored instruction rule set), and provides the reference token to the user for later use in referencing the instruction rule set.  As discussed in greater detail elsewhere, the reference tokens can be generated in a variety of ways and can take a variety of forms (e.g., a long random number guaranteed to be unique), and in some embodiments multiple reference tokens may be generated for and associated with a single instruction rule set.  In some embodiments, the reference tokens are generated in such a manner as to allow anonymous and/or private use of a reference token by a user, such as by lacking any identification information related to the user and/or by lacking any information about the conditions of the instruction rule set associated with the reference token (e.g., to prevent other parties to a potential transaction that involves such a reference token from obtaining 
& para [0034] about {“Furthermore, after an instruction rule set has been created and associated with a reference token, the instruction rule set may in some embodiments not be allowed to be modified.  Alternatively, in some embodiments such an instruction rule set may be modified, and a new reference token for the modified instruction rule set will be generated for the new instruction rule set (e.g., to replace the prior reference token).  Moreover, in some embodiments reference tokens and/or associated instruction rule sets may be dynamically created at the time of intended use (e.g., as part of or just prior to attempting to invoke a programmatic service and/or to sending an authorization request to a third-party authorizer)--as one example, one-time or single-use tokens and/or instruction rule sets may be created and used (e.g., for a specific potential transaction) in some embodiments.”}; & para [0039] about {“In addition, each usage instruction rule set has an associated unique reference token 240 for later referencing of that usage instruction rule set.  After the application developer user creates the account with one or more usage instruction rule sets, the user then includes one or more of the reference tokens 257 for the usage instruction rule sets within one or more application programs 255 that they create.”}; & para [0040] about {“The Web services provider user can then associate one or more of their reference tokens 267 for their usage instruction rule sets as part of one or more Web services Provider 
(see at least:   Carriles ibidem)    
(see at least:   Jordan ibidem;  and para [0020] about {“Beneficially, the value transfer card comprises a payment card and generation of the token takes place in a data processing environment compliant with a security requirement for payment cards.  In this way, a payment card such as a credit card or debit card may be tokenised in a payment terminal, i.e. payment card security compliant data processing environment, and the token transmitted to a non-compliant environment to determine compliance of one or more transaction with the security specification.”}; & para [0036] about {“Viewed from a fifth aspect there is provided a system comprising a terminal as set forth above and comprising the value card reader, the value card reader configured to generate the token from the value transfer card details input to the value card reader for execution of the transaction and to transmit the token and the at least one transaction parameter to the non-compliant data processing environment.”}; & paras [0039]-[0041] about {“Typically, a security specification defining a parameter for the payment card is stored in association with a customer identifier such that when a customer is identified with the token the security specification is automatically applied to the token.”} ...... {“Suitably, the customer identifier is stored in association 
(see at least:  Kranzley ibidem)     




Dependent Claims 8-12 are rejected under 35 USC 103 as unpatentable over Gupta, Carriles, Jordan and Kranzley as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.         

With respect to Claim 8, Gupta, Carriles, Jordan and Kranzley teach ---          
8. The computing system of claim 7, wherein the threshold defines (a maximum transfer 
value for a time period).              
(see at least:   Gupta ibidem)   
(see at least:   Carriles ibidem)    
(see at least:   Jordan ibidem)  
(see at least:   Kranzley ibidem; and paras [0106]-[0108] about {“a Recipient Condition limiting the withdrawal and/or deposit of funds for a given Authorization Request to the Authorization Request associated with the deposit of funds to the Fund Account held by one or more parties, each of which is associated an identifier specified in the Fund Account Condition Attribute Value ("Qualifying Recipient Identifier"), e.g., if a Fund Account Condition Attribute is a Recipient Condition in a MID format and the Fund Account Condition Attribute Value is a set of MID identifiers 1234567890:1234567899,the Fund Account can Authorize the withdrawal only for deposit of funds to the Fund Account held by the specified recipients.  (d) a Date/Time Condition, i.e., date and/or time or range of dates and/or times, limiting the withdrawal and/or deposit of funds for a given Authorization Request to the Authorization Request at the date and/or time or within a range of dates and/or times specified in the Fund Account Condition Attribute Value, which can include without limitation: (i) a start date in any date/ time format, e.g., a YYYY/MM/DD date format, limiting the withdrawal and/or deposit of funds not earlier than the date/ time specified in the Fund Account Condition Attribute Value ("Initial Date"), e.g., if a Fund Account Condition Attribute is 
date equals Dec.  31, 2011;”}; 



With respect to Claim 9, Gupta, Carriles, Jordan and Kranzley teach ---          
9. The computing system of claim 7, wherein the threshold defines a maximum transfer 
value for a single transfer of value.         
(see at least:   Gupta ibidem)   
(see at least:   Carriles ibidem)    
(see at least:   Jordan ibidem)  
(see at least:   Kranzley ibidem; and para [0108] already cited above for maximum withdrawal and maximum account balance)  



With respect to Claim 10, Gupta, Carriles, Jordan and Kranzley teach ---         
10. The computing system of claim 1, wherein the entity-based control includes a time-based restriction preventing use of the value transfer card by the identified entity on a 

(see at least:   Gupta ibidem)   
(see at least:   Carriles ibidem)    
(see at least:   Jordan ibidem)  
(see at least:   Kranzley ibidem; and para [0107] already cited above for date and time)     



With respect to Claim 11, Gupta, Carriles, Jordan and Kranzley teach ---          
11.  The computing system of claim 10, wherein the entity-based control specifies one or more of:       
32a date on which the value transfer card may be used by the identified entity;     
a range of dates on which the value transfer card may be used by the identified entity;      an end date after which the value transfer card may not be used by the identified entity;    and         
a recurring date range during which the value transfer card may be used by the identified entity.           
(see at least:   Gupta ibidem)   
(see at least:   Carriles ibidem)    
(see at least:   Jordan ibidem)  
(see at least:   Kranzley ibidem; and para [0107] already cited above for date and time)       



With respect to Claim 12, Gupta, Carriles, Jordan and Kranzley teach ---          
12.  The computing system of claim 1, wherein the instructions further configure the processor to update the user interface at the client device to indicate that the entity-based control has been applied and to include a selectable option to remove the entity-based control.            
(see at least:   Gupta ibidem)   
(see at least:   Carriles ibidem)    
(see at least:   Jordan ibidem; and para [0132] about {“process control flows to step 1024 where the existing customer account having the corresponding details is updated with the new token and process flows to the card specification process, step 806 and product and security restrictions may be associated with the new card.  In the described embodiment, the existing customer account may be updated by inserting their existing user identity 
(see at least:   Kranzley ibidem; and para [0207] about user purchasing the product in a transaction, and an update operation updating an existing record (e.g., updating Retailer Available Units), and an update operation updating an existing record (e.g., updating Offer Available Units), and an update operation updating an existing record (e.g., updating a Current Account Balance);  which together are the same as claimed limitations above)        




With respect to Claims 14-19, the limitations of these method claims are rejected 
under 35 USC 103 based on the exemplary analysis above for the rejection of system Claims 1-13 as described above using cited references of Gupta, Carriles, Jordan and Kranzley, because the limitations of these method Claims 14-19 are commensurate in scope to limitations, and thus duplicates, of the above rejected system Claims 1-13 as described above.                


With respect to Claim 20, the limitations of these computer program product claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-14 as described above using cited references of Gupta, Carriles, Jordan and Kranzley, because the limitations of these computer program product Claims 19-21 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-14 as described above.                

 Response to Arguments 
Applicant's remarks and claim amendments dated 15 MARCH 2021 with respect to the rejection of amended Claims 1-20 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-20 has been maintained as described above.  Additionally, Examiner notes that all of the previous rejections under 35 USC §112, second paragraph have been withdrawn based on amendments to Claims 2 and 15.  Thus, the rejection of amended Claims 1-20, as described above, is being maintained herein with some modifications in this Office Action as needed to provide clarification in response to the Applicant’s claim amendments and remarks, for example but not limited to, by adding previously used Kranzley reference in rejection of independent Claim 1 now for its explicit teachings about ‘stored card data’.  Applicant's arguments with respect to rejection of Claims 1-20 under 35 USC 103 have been considered, but they are moot in view of the use of Kranzley reference as explained above, which was necessitated by the Applicant's arguments.  See MPEP § 706.07(a).        

     In response to the Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, & does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).             


     In response to Applicant’s arguments traversing the rejection under 35 USC 101 on 03/15/2021, Examiner respectfully disagrees.  Examiner further notes that the Applicant’s arguments about practical application based on a technology improvement are not based on an industry-wide white paper or such documentation of a peer review that a problem that exists in the industry, which has been solved by the Applicant.       

     Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                   

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).             

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims. i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).           
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.              

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.               

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                 

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691